Appeal from order granting defendant’s motion to change the venue of the action from the county of Kings to the county of New York, and denying plaintiffs’ cross motion to retain the venue in Kings County. Order affirmed, with $10 costs and disbursements. The right to a preference in a contract action accorded to a resident of Kings County may only be considered in respect of an action begun in the first instance as a matter of right in Kings County, and may not be considered when begun in disregard of section 182-b of the Civil Practice Act. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.